IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-1049-19



                             ZAID ADNAN NAJAR, Appellant

                                                v.

                                  THE STATE OF TEXAS

                      ORDER REGARDING REPRESENTATION
                              HARRIS COUNTY



               Per curiam.

                                          ORDER


       Appellant was convicted of evading arrest or detention in cause number 1503083 in the 338th

District Court of Harris County. Appellant was sentenced to confinement for 10 years, sentence was

suspended and appellant was placed on community supervision for 4 years. The court of appeals

affirmed the judgment of the trial court. Najar v. State, No.14-17-00785-CR (Tex. App. — Houston,

delivered August 29, 2019). The State’s petition for discretionary review was granted by this Court

on January 29, 2020. Appellant is entitled to representation before this Court at this time. See
Article 1.051(a)(d)(2), V.A.C.C.P. Appellant is without representation in this Court. Accordingly,

the trial court is ordered to determine if Appellant is currently represented by counsel, and if so, to

inform this court who represents Appellant. If Appellant is not currently represented by counsel and

desires counsel, the trial court must first determine whether Appellant is indigent. If the trial court

finds Appellant is indigent, that court shall appoint an attorney to represent Appellant before this

court in regard to PDR No. PD-1049-19, in accord with the provisions of Articles 1.051 and 26.04,

V.A.C.C.P. Any hearing conducted pursuant to this order shall be held within 30 days of the date

of this order. The trial court's order appointing counsel, any findings of fact, affidavits, or

transcription of the court reporter's notes and any other supplementation of the record shall be

returned to this court within 45 days of the date of this order.

IT IS SO ORDERED THIS THE 3RD DAY OF FEBRUARY, 2020

DO NOT PUBLISH